In an action to declare the Zoning Ordinance of the Town of Babylon void with respect to plaintiffs’ property, and for other related relief, plaintiffs appeal from a judgment of the Supreme Court, Suffolk County, entered December 19, 1968 after a nonjury trial, which inter alia dismissed, the complaint. Judgment modified, on the law and the' facts, by striking therefrom the second decretal paragraph and substituting therefor a provision declaring the zoning ordinance valid with respect to plaintiffs’’ property. As so modified, judgment affirmed, without costs (see Rockland Light & Power Co. v. City of New York, 289 N. Y. 45, 51; Town Board v. City of Poughkeepsie, 22 A D 2d 270, 276). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.